Case 5:21-cv-00786-JLS
     2:05-mc-02025 Document
                       Document
                            2002-1
                                1-2 Filed 12/08/20 Page 1 of 28




              EXHIBIT A
      Case 5:21-cv-00786-JLS
           2:05-mc-02025 Document
                             Document
                                  2002-1
                                      1-2 Filed 12/08/20 Page 2 of 28




IN THE COURT OF COMMON PLEAS OF ALLEGHENY COUNTY, PENNSYLVANIA

ELISA PEREZ,                                  CIVIL DIVISION

           Plaintiff,                         ELECTRONICALLY FILED

           v.                                 GD-20-________________

SECOND ROUND SUB, LLC,

           Defendant.                         PRAECIPE FOR WRIT
                                              OF SUMMONS



                                              Filed on Behalf of Plaintiff:
                                              Elisa Perez




                                              Counsel of Record for this Party:
                                              THE LAW FIRM OF FENTERS WARD


                                              Joshua P. Ward
                                              Pa. I.D. No. 320347




                                              The Law Firm of Fenters Ward
                                              The Rubicon Building
                                              201 South Highland Avenue
                                              Suite 201
                                              Pittsburgh, PA 15206


                                              Telephone:     (412) 545-3015
                                              Fax No.:       (412) 540-3399
                                              E-mail:        jward@fentersward.com
        Case 5:21-cv-00786-JLS
             2:05-mc-02025 Document
                               Document
                                    2002-1
                                        1-2 Filed 12/08/20 Page 3 of 28




IN THE COURT OF COMMON PLEAS OF ALLEGHENY COUNTY, PENNSYLVANIA

ELISA PEREZ,                                            CIVIL DIVISION

             Plaintiff,                                 ELECTRONICALLY FILED

             v.                                         GD-20-________________

SECOND ROUND SUB, LLC,

             Defendant.

                          PRAECIPE FOR WRIT OF SUMMONS

TO    PROTHONOTARY OF THE COURT OF COMMON PLEAS OF ALLEGHENY
      COUNTY, PENNSYLVANIA:

      Kindly issue a writ of summons in the above-captioned matter.



                                                 Respectfully submitted,

                                                 THE LAW FIRM OF FENTERS WARD



Date: August 20, 2020                           By: ____________________________
                                                    Joshua P. Ward (Pa. I.D. No. 320347)
                                                    Kyle H. Steenland (Pa. I.D. No. 327786)

                                                     The Law Firm of Fenters Ward
                                                     The Rubicon Building
                                                     201 South Highland Avenue
                                                     Suite 201
                                                     Pittsburgh, PA 15206

                                                     Counsel for Plaintiff
      Case 5:21-cv-00786-JLS
           2:05-mc-02025 Document
                             Document
                                  2002-1
                                      1-2 Filed 12/08/20 Page 4 of 28




IN THE COURT OF COMMON PLEAS OF ALLEGHENY COUNTY, PENNSYLVANIA

ELISA PEREZ,                                  CIVIL DIVISION

           Plaintiff,                         ELECTRONICALLY FILED

           vs.                                Case No. GD-20-009293

SECOND ROUND SUB, LLC,

           Defendant.                         COMPLAINT IN CIVIL ACTION

                                              Filed on Behalf of Plaintiff:
                                              Elisa Perez


                                              Counsel of Record for this Party:
                                              THE LAW FIRM OF FENTERS WARD


                                              Joshua P. Ward
                                              Pa. I.D. No. 320347


                                              The Law Firm of Fenters Ward
                                              The Rubicon Building
                                              201 South Highland Avenue
                                              Suite 201
                                              Pittsburgh, PA 15206


                                              Telephone:     (412) 545-3015
                                              Fax No.:       (412) 540-3399
                                              E-mail:        jward@fentersward.com
         Case 5:21-cv-00786-JLS
              2:05-mc-02025 Document
                                Document
                                     2002-1
                                         1-2 Filed 12/08/20 Page 5 of 28




                                     NOTICE TO DEFEND

YOU HAVE BEEN SUED IN COURT. If you wish to defend against the claims set forth in the
following pages, you must take action within twenty (20) days after this Complaint and Notice are
served, by entering a written appearance personally or by attorney and filing in writing with the
court your defenses or objections to the claims set forth against you. You are warned that if you
fail to do so the case may proceed without you and a judgment may be entered against you by the
court without further notice for any money claimed in the Complaint or for any other claim or
relief requested by the plaintiff. You may lose money or property or other rights important to you.

YOU SHOULD TAKE THIS PAPER TO YOUR LAWYER AT ONCE. If you do not have a
lawyer, go to or telephone the office set forth below. This office can provide you with information
about hiring a lawyer. IF YOU CANNOT AFFORD TO HIRE A LAWYER, this office may be
able to provide you with information about agencies that may offer legal service to eligible persons
at a reduced fee or no fee:

                               LAWYER REFERRAL SERVICE
                             11TH FLOOR KOPPERS BUILDING,
                                  436 SEVENTH AVENUE
                            PITTSBURGH, PENNSYLVANIA 15219
                                TELEPHONE: (412) 261-5555


HEARING NOTICE YOU HAVE BEEN SUED IN COURT. The above Notice to Defend
explains what you must do to dispute the claims made against you. If you file the written response
referred to in the Notice to Defend, a hearing before a board of arbitrators will take place in the
Compulsory Arbitration Center. Report to the Arbitration Assembly Room, Courtroom Two,
Seventh Floor City-County Building, 414 Grant Street, Pittsburgh, Pennsylvania 15219, on
_______________________________________, 2020, at 9:00 A.M.

IF YOU FAIL TO FILE THE RESPONSE DESCRIBED IN THE NOTICE TO DEFEND, A
JUDGMENT FOR THE AMOUNT CLAIMED IN THE COMPLAINT MAY BE ENTERED
AGAINST YOU BEFORE THE HEARING. DUTY TO APPEAR AT ARBITRATION
HEARING IF ONE OR MORE OF THE PARTIES IS NOT PRESENT AT THE HEARING, THE
MATTER MAY BE HEARD AT THE SAME TIME AND DATE BEFORE A JUDGE OF THE
COURT WITHOUT THE ABSENT PARTY OR PARTIES. THERE IS NO RIGHT TO A TRIAL
DE NOVO ON APPEAL FROM A DECISION ENTERED BY A JUDGE.

NOTICE: You must respond to this complaint within twenty (20) days or a judgment for the
amount claimed may be entered against you before the hearing. If one or more of the parties is not
present at the hearing, the matter may be heard immediately before a judge without the absent
party or parties. There is no right to a trial de novo on appeal from a decision entered by a judge.




                                                 1
        Case 5:21-cv-00786-JLS
             2:05-mc-02025 Document
                               Document
                                    2002-1
                                        1-2 Filed 12/08/20 Page 6 of 28




IN THE COURT OF COMMON PLEAS OF ALLEGHENY COUNTY, PENNSYLVANIA

ELISA PEREZ,                                                 CIVIL DIVISION

               Plaintiff,                                    ELECTRONICALLY FILED

               vs.                                           Case No. GD-20-009293

SECOND ROUND SUB, LLC,

               Defendant.
                                          COMPLAINT

       AND NOW, comes Plaintiff, Elisa Perez, by and through the undersigned counsel, The

Law Firm of Fenters Ward and, specifically, Joshua P. Ward, Esquire, who files the within

Complaint in Civil Action against Defendant, Second Round Sub, LLC, of which the following is

a statement:

                                            PARTIES

       1.      Plaintiff, Elisa Perez (hereinafter “Elisa Perez”), is an adult individual who

currently resides at 10 South Prince Street, Apartment 508, Lancaster, Pennsylvania 17603.

       2.      Defendant, Second Round Sub, LLC, (hereinafter “Second Round Sub”), is a

corporation with its principal place of business located at 4150 Freidrich Lane, Suite I, Austin,

Texas 78744.

                                JURISDICTION AND VENUE

       3.      Jurisdiction is proper as Plaintiff brings this lawsuit under the Fair Debt Collection

Practices Act, 15 U.S.C. § 1692, et seq. (hereinafter, the “FDCPA”).

       4.      Venue is proper pursuant to Pa.R.C.P. 2179(a)(2) because Defendant regularly

conducts business in Allegheny County, Pennsylvania, and because Defendant is subject to general

jurisdiction of Allegheny County, Pennsylvania.

                                                 2
         Case 5:21-cv-00786-JLS
              2:05-mc-02025 Document
                                Document
                                     2002-1
                                         1-2 Filed 12/08/20 Page 7 of 28




               PROCEDURAL HISTORY AND FACTUAL ALLEGATIONS

       5.      On August 5, 2019, Second Round Sub, filed a Civil Complaint against Elisa Perez

in Magisterial District Court at Docket Number: MJ-02101-CV-0000089-2019. A true and correct

copy of the Docket is attached hereto, made a part hereof, and marked as Exhibit “A”.

       6.      In response to the aforesaid lawsuit, Elisa Perez engaged The Law Firm of Fenters

Ward for representation.

       7.      On September 5, 2019, The Law Firm of Fenters Ward served Second Round Sub

with a letter, (hereinafter, the “First Dispute Letter”) wherein Second Round Sub was informed of

the disputed nature regarding the alleged debt and that Elisa Perez was represented by counsel. A

true and correct copy of the First Dispute Letter is attached hereto, made a part hereof, and marked

as Exhibit “B”.

       8.      This First Dispute Letter specifically stated that Elisa Perez “denie[d] owing

Second Round Sub, LLC any amount of money” and informed Second Round Sub, LLC that Elisa

Perez disputed any and all “Debts” Second Round Sub claimed to possess. See Exhibit “B”.

       9.      “Debts” as defined within the First Dispute Letter delineated and included “any

related debt(s) and/or credit account(s) your company [Second Round Sub] claims to have, sold,

purchased and/or assigned from yourself, another creditor, debt buyer or other entity as of the date

of this letter. See Exhibit “B”.

       10.     Within the First Dispute Letter, The Law Firm of Fenters Ward demanded “proof

of liability, accounting and ownership of these alleged accounts. The proof shall include any

agreements and amendments thereto, any other written or signed documents agreed to by my

client, as well as a complete history of billing statements reflecting how you calculated the current

amount claimed, owed, reported to the collection and/or credit agencies and complete copies of



                                                 3
         Case 5:21-cv-00786-JLS
              2:05-mc-02025 Document
                                Document
                                     2002-1
                                         1-2 Filed 12/08/20 Page 8 of 28




any assignment documentation evidencing your ownership rights to the specific accounts.” See

Exhibit “B”.

       11.     Following the First Dispute Letter, Second Round Sub possessed a duty to reflect

the disputed nature of any and all tradelines associated with Elisa Perez and to communicate said

disputed nature to any and all credit reporting agencies.

       12.     Furthermore, Second Round Sub was directed to cease and desist from contacting

Elisa Perez directly. See Exhibit “B”.

       13.     On September 5, 2019, The Law Firm of Fenters Ward filed an Entry of

Appearance and an Intent to Defend on Elisa Perez’s behalf. True and correct copies of the Entry

of Appearance and Notice of Intent to Defend are attached hereto, made a part hereof, and marked

as Exhibit “C”.

       14.     On October 11, 2019, a Civil Action Hearing was held before the Honorable Adam

J. Witkonis, Magisterial District Judge. See Exhibit “A”.

       15.     On October 11, 2019, at the conclusion of the Civil Action hearing, Judge Adam J.

Witkonis granted a JUDGMENT FOR DEFENDANT in favor of Elisa Perez and against Second

Round Sub. A true and correct copy of the Notice of Judgment is attached hereto, made a part

hereof, and marked as Exhibit “D”.

       16.     On November 10, 2019, Second Round Sub’s appeal period expired, making Judge

Adam J. Witkonis’s JUDGMENT FOR DEFENDANT a final judgment: rendering the alleged

debt extinguished, invalid, and unenforceable.

       17.     Following the First Dispute Letter, Second Round Sub had a duty to report the

disputed nature of any and all tradelines associated with Elisa Perez.




                                                 4
         Case 5:21-cv-00786-JLS
              2:05-mc-02025 Document
                                Document
                                     2002-1
                                         1-2 Filed 12/08/20 Page 9 of 28




        18.     On November 19, 2019, Second Round Sub caused false and inaccurate

information about Elisa Perez to be furnished to TransUnion as Second Round Sub “updated” a

tradeline associated with a disputed debt possessing an alleged balance of $454.00. A true and

correct copy of the tradeline is attached hereto, made a part hereof, and marked as Exhibit “E”.

        19.     Second Round Sub reported the abovementioned tradeline as “Remarks:

>PLACED FOR COLLECTION<” and “Pay Status: >In Collection<”. See Exhibit “E”.

        20.     This furnished information associated with the alleged and disputed debt

controverted the disputed nature of the alleged debt and purported the alleged debt to be

undisputed.

        21.     Therefore, Second Round Sub falsely represented the character and legal status of

the alleged and disputed debt in violation of 15 U.S.C. § 1692e(2)(a) of the FDCPA.

        22.     Upon falsely and inaccurately representing the character and legal status of the

alleged and disputed debt, Second Round Sub communicated credit information which is known

or which should be known to be false in violation of 15 U.S.C. § 1692e(8) of the FDCPA.

        23.     Furthermore, Second Round Sub failed to report the disputed nature of the tradeline

associated with the alleged and disputed debt in violation of 15 U.S.C. § 1692e(8) of the FDCPA.

                                    COUNT I
                   VIOLATIONS OF THE FDCPA, 15 U.S.C. § 1692, et seq.
        24.     Plaintiff incorporates the allegations contained in the paragraphs, above, as if fully

set forth at length herein.

        25.     There is abundant evidence of the use of abusive, deceptive, and unfair debt

collection practices by many debt collectors. Abusive debt collection practices contribute to the

number of personal bankruptcies, to marital instability, to the loss of jobs, and to invasions of

individual privacy. 15 U.S.C. 1692(a).


                                                  5
        Case 5:21-cv-00786-JLS
             2:05-mc-02025 Document
                               Document
                                    2002-1
                                        1-2 Filed 12/08/20 Page 10 of 28




       26.     The purpose of the FDCPA is to “eliminate abusive debt collection practices by

debt collectors, to ensure that those debt collectors who refrain from using abusive debt collection

practices are not competitively disadvantaged, and to promote consistent State action to protect

consumers against debt collection abuses.” 15 U.S.C. § 1692(e).

       27.     Elisa Perez is a “consumer” as defined by § 1692a(3) of the FDCPA.

       28.     Second Round Sub is a “debt collector” as defined by § 1692a(6) of the FDCPA.

       29.     Upon information and belief, the alleged “debt” arises out of an alleged transaction

entered into primarily for personal, family, or household purposes. “The term ‘debt’ means any

obligation or alleged obligation of a consumer to pay money arising out of a transaction in which

the money, property, insurance, or services which are the subject of the transaction are primarily

for personal, family, or household purposes, whether or not such obligation has been reduced to

judgment.” 15 U.S.C. § 1692a(5).

       30.     The Third Circuit has held that the FDCPA is to be enforced by private attorney

generals. Weiss v. Regal Collections, 385 F.3d 337, 345 (3d. Cir. 2004).

       31.       Section 1692e of the FDCPA provides:

               A debt collector may not use any false, deceptive, or misleading
               representation or means in connection with the collection of any
               debt. Without limiting the general application of the foregoing, the
               following conduct is a violation of this section: (2) The false
               representation of – (A) the character, amount, or legal status of any
               debt; (8) Communicating or threatening to communicate to any
               person credit information which is known or which should be known
               to be false, including the failure to communicate that a disputed debt
               is disputed.

15 U.S.C. § 1692e of the FDCPA.




                                                 6
        Case 5:21-cv-00786-JLS
             2:05-mc-02025 Document
                               Document
                                    2002-1
                                        1-2 Filed 12/08/20 Page 11 of 28




       32.     On September 5, 2019, The Law Firm of Fenters Ward served Second Round Sub

with the First Dispute Letter wherein Second Round Sub was informed of the disputed nature

regarding any and all alleged debts associated with Elisa Perez. See Exhibit “B”.

       33.     Following the First Dispute Letter, Second Round Sub possessed a duty to reflect

the disputed nature of any and all tradelines associated with Elisa Perez and to communicate said

disputed nature to any and all credit reporting agencies.

       34.     On November 19, 2019, Second Round Sub furnished information to TransUnion

regarding a disputed debt possessing an alleged balance of $454.00.

       35.     Second Round Sub reported that the tradeline associated with the alleged and

disputed debt was “Remarks: >PLACED FOR COLLECTION<” and “Pay Status: >In

Collection<.” See Exhibit “E”.

       36.     This communication of credit information associated with the alleged and disputed

debt controverted its disputed nature and thereby constituted a false representation of the character

and legal status of the alleged debt in violation of 15 U.S.C. § 1692e(2)(a) of the FDCPA.

       37.     By falsely and inaccurately representing the character and legal status of the alleged

and disputed debt, Second Round Sub thereby communicated credit information which is known

or which should be known to be false and thus violated 15 U.S.C. § 1692e(8) of the FDCPA.

       38.     In the abovementioned report, Second Round Sub failed to report the disputed

nature of the tradeline associated with the alleged and disputed debt in further violation of 15

U.S.C. § 1692e(8) of the FDCPA. See Exhibit “E”.

       39.     Section 1692d of the FDCPA provides, in relevant part: “A debt collector may not

engage in any conduct the natural consequence of which is to harass, oppress, or abuse any person

in connection with the collection of a debt.”



                                                 7
        Case 5:21-cv-00786-JLS
             2:05-mc-02025 Document
                               Document
                                    2002-1
                                        1-2 Filed 12/08/20 Page 12 of 28




       40.     Here, the only natural consequence of Second Round Sub’s acts of willfully

communicating credit information which was known to be false was to harass, oppress, and abuse

Elisa Perez.

       41.     As such, Second Round Sub’s conduct, as set forth above, violated 15 U.S.C. §

1692d of the FDCPA.

       42.     Section 1692k(a) of the FDCPA provides, in relevant part:

               …any debt collector who fails to comply with any provision of this
               subchapter with respect to any person is liable to such person in an
               amount equal to the sum of – (1) any actual damages sustained by
               such person as the result of such failure; (2)(A) in the case of any
               action by an individual, such additional damages as the court may
               allow, but not exceeding $1,000; and (3) in the case of any
               successful action to enforce the foregoing liability, the costs of the
               action, together with a reasonable attorney's fee as determined by
               the court.”

15 U.S.C. § 1692k(a) of the FDCPA.

       43.     As a direct and proximate result of Second Round Sub’s violations of the FDCPA,

as set forth above, Elisa Perez has suffered annoyance, anxiety, embarrassment, emotional distress,

and severe inconvenience.

       WHEREFORE, Plaintiff, Elisa Perez, respectfully requests that this Honorable Court enter

judgment in their favor and against Defendant, Second Round Sub, LLC, and enter an award of

monetary damages as described herein, not in excess of arbitration limits, including an award for

actual damages, statutory damages pursuant to 15 U.S.C. §1692k(a), costs and attorney’s fees

pursuant to 15 U.S.C. § 1692k(a), and such other and further relief as this Honorable Court deems

just and proper.

JURY TRIAL DEMANDED UPON APPEAL OR REMOVAL.




                                                 8
       Case 5:21-cv-00786-JLS
            2:05-mc-02025 Document
                              Document
                                   2002-1
                                       1-2 Filed 12/08/20 Page 13 of 28




                                          Respectfully submitted,

                                          THE LAW FIRM OF FENTERS WARD



Date: August 14, 2020                     By: ____________________________
                                              Joshua P. Ward (Pa. I.D. No. 320347)
                                              Kyle H. Steenland (Pa. I.D. No. 327786)

                                              The Law Firm of Fenters Ward
                                              The Rubicon Building
                                              201 South Highland Avenue
                                              Suite 201
                                              Pittsburgh, PA 15206

                                              Counsel for Plaintiff




                                      9
Case 5:21-cv-00786-JLS
     2:05-mc-02025 Document
                       Document
                            2002-1
                                1-2 Filed 12/08/20 Page 14 of 28




            EXHIBIT A
                           Case 5:21-cv-00786-JLS
                                2:05-mc-02025 Document
                                                  Document
                                                       2002-1
                                                           1-2 Filed 12/08/20 Page 15 of 28

                                                     Magisterial District Judge 02-1-01
                                                                                  DOCKET
                                                                                                             Docket Number: MJ-02101-CV-0000089-2019
                                                                                                                                                         Civil Docket
                                                                          Second Round Sub, LLC
                                                                                     v.
                                                                               Elisa Perez
                                                                                                                                                                      Page 1 of 2

                                                                           CASE INFORMATION
Judge Assigned:                  Magisterial District Judge Adam J.                       File Date:                     08/05/2019
                                 Witkonis
Claim Amount:                    $1,575.75                                                Case Status:                   Closed
Judgment Amount:                                                                          County:                        Lancaster

                                                                           CALENDAR EVENTS
Case Calendar                         Schedule                                                                                                          Schedule
Event Type                            Start Date        Start Time       Room                               Judge Name                                  Status
Civil Action Hearing                  09/09/2019         8:00 am                                            Magisterial District Judge Adam             Continued
                                                                                                            J. Witkonis

Civil Action Hearing                  10/11/2019        10:30 am                                            Magisterial District Judge Adam             Scheduled
                                                                                                            J. Witkonis

                                                                           CASE PARTICIPANTS
Participant Type                Participant Name                                        Address
Defendant                       Perez, Elisa                                            Lancaster, PA 17603
Plaintiff                       Second Round Sub, LLC                                   Parsippany, NJ 070545020
                                                                         DISPOSITION SUMMARY
Docket Number                           Plaintiff                                 Defendant                               Disposition                        Disposition Date
MJ-02101-CV-0000089-2019                Second Round Sub, LLC                     Elisa Perez                             Judgment for Defendant                  10/11/2019

                                                                       ATTORNEY INFORMATION
Private                                                                                Private
Name: Ian Zev Winograd, Esq.                                                           Name: Brian J. Fenters, Esq.
Representing: Second Round Sub, LLC                                                    Representing: Perez, Elisa
Counsel Status: Active - Entry of Appearance                                           Counsel Status: Active - Entry of Appearance
Supreme Court No.: 317465                                                              Supreme Court No.: 320202
Phone No.: 973-753-5100                                                                Phone No.: 412-545-3016
Address:         Pressler, Felt & Warshaw                                              Address:         The Law Firm of Fenters Ward
                 7 Entin Road                                                                           201 South Highland Avenue, Suite 201
                 Parsippany, NJ 07054-5020                                                              Pittsburgh, PA 15206
Entry of Appearance Filed Dt: 08/05/2019                                               Entry of Appearance Filed Dt: 09/05/2019
Withdrawal of Entry of Appearance Filed Dt:                                            Withdrawal of Entry of Appearance Filed Dt:




MDJS 1200                                                                                                                                            Printed: 10/14/2019 4:46 pm

           Recent entries made in the court filing offices may not be immediately reflected on these docket sheets . Neither the courts of the Unified Judicial System of
            the Commonwealth of Pennsylvania nor the Administrative Office of Pennsylvania Courts assumes any liability for inaccurate or delayed data , errors or
            omissions on these docket sheets. You should verify that the information is accurate and current by personally consulting the official record reposing in
                                                                     the court wherein the record is maintained.
                        Case 5:21-cv-00786-JLS
                             2:05-mc-02025 Document
                                               Document
                                                    2002-1
                                                        1-2 Filed 12/08/20 Page 16 of 28

                                                  Magisterial District Judge 02-1-01
                                                                               DOCKET
                                                                                                          Docket Number: MJ-02101-CV-0000089-2019
                                                                                                                                                      Civil Docket
                                                                       Second Round Sub, LLC
                                                                                  v.
                                                                            Elisa Perez
                                                                                                                                                                   Page 2 of 2

                                                                 DOCKET ENTRY INFORMATION
Filed Date     Entry                                                    Filer                                            Applies To
10/11/2019     Judgment for Defendant                                   Magisterial District Court 02-1-01               Elisa Perez, Defendant
09/05/2019     Intent to Defend Filed                                   Elisa Perez                                      Elisa Perez, Defendant
09/05/2019     Entry of Appearance Filed                                Brian J. Fenters, Esq.                           Elisa Perez, Defendant
08/19/2019     Certified Civil Complaint Accepted                       Magisterial District Court 02-1-01               Elisa Perez, Defendant
08/05/2019     Certified Civil Complaint Issued                         Magisterial District Court 02-1-01               Elisa Perez, Defendant
08/05/2019     Entry of Appearance Filed                                Ian Zev Winograd, Esq.                           Second Round Sub, LLC, Plaintiff
08/05/2019     Civil Complaint Filed                                    Second Round Sub, LLC




MDJS 1200                                                                       Page 2 of 2                                                       Printed: 10/14/2019 4:46 pm

        Recent entries made in the court filing offices may not be immediately reflected on these docket sheets . Neither the courts of the Unified Judicial System of
         the Commonwealth of Pennsylvania nor the Administrative Office of Pennsylvania Courts assumes any liability for inaccurate or delayed data , errors or
         omissions on these docket sheets. You should verify that the information is accurate and current by personally consulting the official record reposing in
                                                                  the court wherein the record is maintained.
Case 5:21-cv-00786-JLS
     2:05-mc-02025 Document
                       Document
                            2002-1
                                1-2 Filed 12/08/20 Page 17 of 28




            EXHIBIT B
                 Case 5:21-cv-00786-JLS
                      2:05-mc-02025 Document
                                        Document
                                             2002-1
                                                 1-2 Filed 12/08/20 Page 18 of 28
                                                                                                  Brian Fenters, Esq.
                                                                                                   Joshua Ward, Esq.
         a i m     t o    w i n
                                                                                                  Managing Partners
         201 South Highland Ave., Suite 201                                                      412-545-3016 Office
         Pittsburgh, PA 15206                                                                    412-540-3399   Fax



                                              September 5, 2019
Second Round Sub, LLC
% Ian Zev Winograd, Esq.
Pressler, Felt & Warshaw
7 Entin Road
Parsippany, NJ 07054




Sent via U.S. Mail

       Re:     Our Client:             Elisa Perez
               Docket Number:          MJ-02101-CV-0000089-2019
               Account #’s:            xxx

To Whom It May Concern:

         Please accept this letter as confirmation of my representation of Elisa Perez with a current
address of 10 S. Prince St. Apt. 508, Lancaster, PA 7603. My representation of the above-mentioned
client includes any related debt(s) and/or credit account(s) your company claims to have, sold, purchased
and/or assigned from yourself, another creditor, debt buyer or other entity as of the date of this letter (the
“Debts”). Please cease and desist any further communications with my client as it relates to the
collection of Debts.

        According to my client, your company has been reporting the above-referenced accounts to
collection and/or credit agencies. My client denies owing Second Round any amount of money and
demands proof of liability, accounting and ownership of these alleged accounts. The proof shall include
any agreements and any amendments thereto, any other written or signed documents agreed to by my
client, as well as, a complete history of billing statements reflecting how you calculated the current
amount claimed, owed, reported to the collection and/or credit agencies and complete copies of any
assignment documentation evidencing your ownership rights to the specific accounts.

       Pursuant to the Consumer Financial Protection Act (CFPA) 12 U.S.C. 5533(a) and the Fair Debt
Collection Practices Act (FDCPA) 15 U.S.C. § 1692 et seq. we request that you provide additional
documents related to the Debt you claim is owed by our client:

             1. the original account-level documentation reflecting all purchases, payments, or other
                actual uses of the account;

             2. a document signed by our client evidencing the opening of the account forming the basis
                for the debt;

             3. the name of the creditor at the time of charge-off, including the name under which the
                creditor did business with our client;
                  Case 5:21-cv-00786-JLS
                       2:05-mc-02025 Document
                                         Document
                                              2002-1
                                                  1-2 Filed 12/08/20 Page 19 of 28




            4. the last four digits of the account number associated with the debt at the time our
               client’s last monthly account statement, or, if not available, at the time of charge-off; the
               charge-off balance;

            5. Second Round method of calculating any amount claimed in excess of the charge-off
               balance;

            6. a copy of the statement where Second Round offered to provide our client (within 30
               days of a written request) with copies of a document signed by our client evidencing the
               opening of the account forming the basis for the debt; and the original account-level
               documentation reflecting a purchase, payment, or other actual use of the account.

       Please be advised that at all times relative hereto, we are disputing this debt under the FDCPA,
FCRA, FCEUA and/or the UTPCPL. AS SUCH YOU MUST 1) NOTIFY ANY CRAs YOU HAVE
FURNISHED INFORMATION TO THAT THIS TRADE LINE IS DISPUTED; 2) YOU MUST
CEASE ALL COLLECTION ATTEMPTS AND DELETE THE TRADE LINE UPON FINAL
DISMISSAL OF THE DEBT COLLECTION LAWSUIT IF JUDGMENT IS RENDERED IN
FAVOR OF DEFENDANT. You may direct the requested proof to my office at the address listed
above. YOU HAVE THIRTY (30) DAYS TO PROVIDE THE REQUESTED PROOFS. All future
correspondence or contact shall be directed to my office until my office provides written confirmation of
termination of legal representation, if such termination should ever occur. YOU MUST PROVIDE
THIS NOTICE TO ANY ASSIGNEE, TRANSFEREE OR SUBSEQUENT OWNER OF THIS
OR ANY DEBT. IF YOU FAIL IN ANY OF THESE REGARDS, YOU WILL BE SUBJECT TO
LIABILITY UNDER FEDERAL AND STATE CONSUMER PROTECTION LAWS.

                                                                     Very Truly Yours,




                                                                     Joshua P. Ward, Esq.
                                                                     Direct Dial: (412) 545-3015
                                                                     Email: jward@fentersward.com




JPW/slk
cc: Elisa Perez
                                                                Case 5:21-cv-00786-JLS
                                                                     2:05-mc-02025 Document
                                                                                       Document
                                                                                            2002-1
                                                                                                1-2 Filed 12/08/20 Page 20 of 28
 ~           UNiTEDSTIlTES
IIiiilI POSTilL SERVICE .                                                                                                                                                                     Firm Mailing- Book For Accountable Mail
                                                                                                                                                                                                    ,
 Name and Address of Sender                                  Check type of mail or selVice                                                                                                                     ,
 The Law Firm of Fenters Ward                               o   Adult Signature Required              o   Priority Mail Express

 20 I S Highland A venue, Ste 20 I o                            Adult Signature Restricted Delivery 0 Registered Mail                  Affix Stamp Here
                                                                                                                                                                                                fli~-~
                                                                                                                                                                                                            t'-\'>
                                                                                                                                                                                                              ."
                                   o                            Certified Mail                        o   Return Receipt for           (for additional copies of this receipt).
 Pittsburgh, PA 15206              o                            Certified Mail Restricted Delivery        Merchandise                  Postmark with Date of Receipt.
                                                            o   Collect on Delivery (COD)             o   Signature Confirmation
                                                            o   Insured Mail                          o   Signature Confinnaljon
                                                            o   Priority Mail                             Restricted Delivery

              USPS Tracking/Article Number                          Addressee (Name, Street, City. State, & ZIP eadeTM)            Postage    (Extra    Handling      Actual Value    Insured     Due         ASR ASRO RD                RR       SC SCRD            SH
                                                                                                                                             Service)   Charge        if Registered   value     Sender if     Fee  Fee Fee               Fee      Fee Fee            Fee
                                                                                                                                               Fee                                                COD
 1.                                                                                  TRANSUNION, LlC
            Christina Patton                                                            P.O, BOX 1000

            CV- 22 1    CRA Dispute                                                 CHESTER, PA 19022                                                       Ol
                                                                                                                                                            ::l

 2.                                                                       EOUIFAX INFORMATION SERVICES, INC,
                                                                                                                                                            ~
            Christina Patton                                                           P.O. BOX 740241

            CV- 221      CRA Dispute                                                ATLANTA, GA 30374
                                                                                                                                                          "!:
                                                                                                                                                          0
                                                                                                                                                                                                                                                             ...>-
                                                                                                                                                                                                                                                             Ol
                                                                                                                                                          0                                                                                                  >

                                                                                                                                                          .,...,...                                                      t
 3.                                                                      EXPERIAN INFORMATION SERVICES, LLC                                               0                                                                                                  Qi
        Christina Patton                                                                P.O. BOX 2002                                                                                                                   .:::                                 0
                                                                                                                                                                                                               "0       Qi                                   "0
        CV- 221      CRA Dispute                                                       ALLEN, TX 75013                                                                                                                                             s::
                                                                                                                                                            Ol                                                  ...Ol   0
                                                                                                                                                                                                                                        .-001 ...
                                                                                                                                                                                                                                                             Ol
                                                                                                                                                                                                                                                             +'


 4..C" JL.::t;..
              -r Ji"n
                   -,             ~
                                                  JJ6d
                                                    0 ..                             TRANSUNION, LLC
                                                                                                                                                          "0
                                                                                                                                                            >

                                                                                                                                                            s::
                                                                                                                                                                                                                -c-Ol ....Ol >Ol ....0- E... IIIOl
                                                                                                                                                                                                                         t)
                                                                                                                                                                                                                             ...  ".                         <)

                                                                                                                                                                                                                                                             +'      g'
                                                                                        P.O. BOX 1000
                                                                                                                                                                                                               a:: ";: Qi "Ii)
      CV- Ol( -                    CtI1D~                                           CHESTER, PA 19022
                                                                                                                                                          "0
                                                                                                                                                            01
                                                                                                                                                                                                                Ol      +'
                                                                                                                                                                                                                        III      0      -= a::
                                                                                                                                                                                                                                          <)

                                                                                                                                                                                                                                         (!}
                                                                                                                                                                                                                                                   s::        t:
                                                                                                                                                                                                                                                                     "0
                                                                                                                                                                                                                                                                     s::
                                                                                                                                                            Ol                                                  5 ..... Ol                         0                 ~
                                                                                                                                                                                                                                                            ....
                                                                                                                                                                                                                         ...::l ";:.... .......::l ::l...Ol E01
                                                                                                                                                                                                               +'
 ~                                                .J4J~                                                                                                   il
                                                                                                                                                                                                                                                  ~
                              C                                           EOUIFAX INFORMATION SERVICES, INC.                                                                                                    01               Ol      s::                         iii
                       -..-v~      .~                                                                                                                                                                           t:       Ol       t)

 C. V       I)l/.. c..((-f7 .(). ,
                                                                                       P.O. BOX 740241
                                                                                    ATLANTA, GA 30374
                                                                                                                                                            (/)
                                                                                                                                                            Cl
                                                                                                                                                                                                                Cl
                                                                                                                                                                                                                        ....01 .... a::Ol ....01 ...                 t)
                                                                                                                                                                                                                                                                     Ol
                                                                                                                                                            Ol
                                                                                                                                                          a::
                                                                                                                                                                                                               (J)
                                                                                                                                                                                                               .... t:            (/)
                                                                                                                                                                                                                                  Ol               t:
                                                                                                                                                                                                                                                         ,
                                                                                                                                                                                                                                                             -=t:    0-
                                                                                                                                                                                                                                                                     (J)
 6.('P•.'                         <:",. I . U       --If                 EXPERI AN INFORMATION SERVI CES, LLC                                             ::                                                   -6 "~'
                                                                                                                                                                                                                                 ~

                                                                                                                                                                                                                                                             U
                                       /'r,"                                                                                                               ,                                                   « ....   (J)                       (J)
      '-T
C-b-(7£(-Uft
               .-'.     . '
                                           J:" '
                                                  ",.£                                  P.O. BOX 2002
                                                                                       ALLEN, TX 75013
                                                                                                                                                            Ol
                                                                                                                                                            Cl                                                      :;                                       ...
                                                                                                                                                                                                                                                             Ol
                                                                                                                                                                                                                                                             ::l
                                                                                                                                                                                                                                                             +'
                                                                                                                                                            ::0                                                         3i!                                   01

 7.T Cn      If   C-u.r 4-"1                                lJ.".fv,."J %    \)f".metr ~o~ 1+. '.,o.rou.,"S                                               B                                                                                                  .1?
                                           (].v- ?07        I 'Co.roCAh:s [...0.", G-r~ ...P                                                                Cl                                                                                               (J)
                                                            ~\ SO ....+h ~Th ~-\;- s,,;k 1.00                                                               t:
 I~ ~-                 -i.-       nffu.                     iAb41·h"""           fA-     l8"JO;;l..                                                       T.i
                      ~-e('e "l:-
                                                            Sru,xj    u. ,.j~ ;J::a.n 7.~v W                 ~,                                             fii
 8. e.\"So..                                                                                                      ,
                                               C\J -8'l     i\'rlS:>ler J:-l. \+- <I- LJ lM'sh<o<.J                                                       ::I:
                                                            7 E.n!'n KCI:I:::
  I*~          ,qh"J-.-            ~    -U-:-:.             ,I'Il..-s; n "".., All        D
Total Number ~fPieces
Listed by Sender      q           Totat Number of Pieces
                                  Received at Post Office
                                                    g
                                                                ~er (Name of receMng employee)



PS Form 3877, January 2017 (Page 1 of 2)                                    Complete in Ink                                    Privacy Notice: For more information on USPS privacy policies, visit usps.comlprivacypolicy.
PSN 7530-02·000..9098
Case 5:21-cv-00786-JLS
     2:05-mc-02025 Document
                       Document
                            2002-1
                                1-2 Filed 12/08/20 Page 21 of 28




            EXHIBIT C
                  Case 5:21-cv-00786-JLS
                       2:05-mc-02025 Document
                                         Document
                                              2002-1
                                                  1-2 Filed 12/08/20 Page 22 of 28
COMMONWEALTH OF PENNSYLVANIA                                                   ENTRY OF APPEARANCE
COUNTY OF Lancaster
                                                                              PURSUANT TO PARCPMDJ
                                                                                      207.1(A)
 Mag. Dist. No: 02-1-01
 MDJ Name: Honorable                                                              Second Round Sub, LLC
                                                                                _________________________
                           Adam J. Witkonis
                                                                                            v.
 Address:
              641 Union Street
              Lancaster, PA 17603
                                                                                        Elisa Perez
                                                                                _________________________
 Telephone:   (717) 299-7896
                                                                                 Docket No:    CV-089-2019
                                                                                 Case Filed:   08/05/19




TO THE MAGISTERIAL DISTRICT COURT:
         Please enter my appearance on behalf of        defendant Elisa Perez
In the above captioned matter.




Attorney Name:        Brian J Fenters

Supreme Court of Pennsylvania Attorney Identification Number:        320202

Firm Name:       The Law Firm of Fenters Ward

Address:         201 South Highland Ave., Suite 201

City, ST, Zip:    Pittsburgh, PA 15206

Telephone Number:       (412) 545-3016


I certify that this filing complies with the provisions of the Case Records Public Access Policy of the Unified Judicial System
of Pennsylvania that require filing confidential information and documents differently than non-confidential information and
documents.



                                 /s/ Brian J Fenters                                  09/05/19

                                Signature of Applicant                                Date




AOPC 318                                                       1                                      FREE INTERPRETER
                                                                                                  www.pacourts.us/language-rights
         Case 5:21-cv-00786-JLS
              2:05-mc-02025 Document
                                Document
                                     2002-1
                                         1-2 Filed 12/08/20 Page 23 of 28
                                                                              Brian Fenters, Esq.
                                                                               Joshua Ward, Esq.
 a i m     t o     w i n
                                                                              Managing Partners
 201 South Highland Ave., Suite 201                                          412-545-3016 Office
 Pittsburgh, PA 15206                                                        412-540-3399   Fax



                                                       September 5, 2019


 Magisterial District Number: 02-1-01
 Honorable Adam J. Witkonis
 641 Union Street
 Lancaster, PA 17603
 Phone: 717-299-7896
 Sent via: Fax 717-390-2345


  RE:            CV-089-2019. Second Round Sub, LLC v Elisa Perez


                                  INTENT TO DEFEND NOTICE:
  DEFENDANT INTENDS TO ENTER A DEFENSE. PLEASE CONSIDER THIS NOTICE PER
  Pa. R. Civ. P. MAG DIST J RULE 305(4)(a).
  PLEASE NOTIFY THE PLAINTIFF THAT DEFENDANT HAS ENTERED NOTICE TO
  DEFEND PER Pa. R. Civ. P. MAG DIST J RULE 318.
  ALSO, PLEASE UPDATE THE DOCKECT TO SHOW THAT DEFENDANT INTENDS TO
  DEFEND AS WELL AS OUR ENTRY OF APPEARANCE.


                                                       Sincerely,
                                                       /s/ Brian Fenters


                                                       Brian J. Fenters, Esq.
                                                       bfenters@fentersward.com
                                                       PA Bar# 320202
                                                       412-545-3016
BF/slk
CC: Elisa Perez
Case 5:21-cv-00786-JLS
     2:05-mc-02025 Document
                       Document
                            2002-1
                                1-2 Filed 12/08/20 Page 24 of 28




            EXHIBIT D
Case 5:21-cv-00786-JLS
     2:05-mc-02025 Document
                       Document
                            2002-1
                                1-2 Filed 12/08/20 Page 25 of 28
Case 5:21-cv-00786-JLS
     2:05-mc-02025 Document
                       Document
                            2002-1
                                1-2 Filed 12/08/20 Page 26 of 28
        Case 5:21-cv-00786-JLS
             2:05-mc-02025 Document
                               Document
                                    2002-1
                                        1-2 Filed 12/08/20 Page 27 of 28




                                        VERIFICATION
       I, JOSHUA P. WARD, ESQ., have read the foregoing COMPLAINT and verify that the

statements therein are correct to the best of my personal knowledge, information, and/or belief. I

have gained this information from discussions with Plaintiff. This verification is made on behalf

of Plaintiff. Plaintiff will produce their verification if/when there is an objection by Defendant or

upon directive from the court.

       I understand that this verification is made subject to the penalties of 18 Pa. C.S.A. 4904

relating to unsworn falsification to authorities, which provides that if I knowingly make false

averments, I may be subject to criminal penalties.




                                                      Respectfully submitted,

                                                      THE LAW FIRM OF FENTERS WARD



Date: August 14, 2020                                 By: ____________________________
                                                          Joshua P. Ward (Pa. I.D. No. 320347)
                                                          Kyle H. Steenland (Pa. I.D. No. 327786)

                                                          The Law Firm of Fenters Ward
                                                          The Rubicon Building
                                                          201 South Highland Avenue
                                                          Suite 201
                                                          Pittsburgh, PA 15206

                                                          Counsel for Plaintiff




                                                 10
                     Case 5:21-cv-00786-JLS
                          2:05-mc-02025 Document
                                            Document
                                                 2002-1
                                                     1-2 Filed 12/08/20 Page 28 of 28
        CONFIDENTIAL
       DOCUMENT FORM

                          Case Records Public Access Policy of the Unified Judicial System of Pennsylvania
                                                         204 Pa. Code § 213.81
                                                   www.pacourts.us/public-records


          ELISA PEREZ
         _______________________________                                   GD-20-009293
                                                                           _________________________________
         (Party name as displayed in case caption)                          Docket/Case No.

                           Vs.

        SECOND ROUND SUB, LLC
        ___________________________________                                 Common Pleas Allegheny
                                                                            _____________________________________
        (Party name as displayed in case caption)                           Court


                                                           COMPLAINT
          This form is associated with the pleading titled ___________________________,       August 14
                                                                                        dated _________________, 2020
                                                                                                                 _____.

Pursuant to the Case Records Public Access Policy of the Unified Judicial System of Pennsylvania, the Confidential Document Form shall
accompany a filing where a confidential document is required by law, ordered by the court, or is otherwise necessary to effect the
disposition of a matter. This form shall be accessible to the public, however the documents attached shall not be publicly accessible,
except as ordered by a court. The documents attached will be available to the parties, counsel of record, the court, and the custodian.
Please only attach documents necessary for the purposes of this case. Complete the entire form and check all that apply. This form and
any additional pages must be served on all unrepresented parties and counsel of record.

                                 Type of Confidential Document                                   Paragraph, page, etc. where the confidential
                                                                                                    document is referenced in the filing:
   Financial Source Documents
         Tax Returns and schedules
         W-2 forms and schedules including 1099 forms or similar documents
         Wage stubs, earning statements, or other similar documents
         Credit card statements                                                                                    Exhibit E

         Financial institution statements (e.g., investment/bank statements)                                       Exhibit E

         Check registers
         Checks or equivalent
         Loan application documents
    Minors’ educational records
    Medical/Psychological records
    Children and Youth Services’ records
    Marital Property Inventory and Pre-Trial Statement as provided in Pa.R.C.P. No. 1920.33
    Income and Expense Statement as provided in Pa.R.C.P. No. 1910.27(c)
    Agreements between the parties as used in 23 Pa.C.S. §3105


             I certify that this filing complies with the provisions of the Case Records Public Access Policy of the Unified
             Judicial System of Pennsylvania that require filing confidential information and documents differently than non-
             confidential information and documents.


           /s/ Joshua P. Ward
          ____________________________________                           09/21/20
          Signature of Attorney or Unrepresented Party                   Date

           Name: Joshua P. Ward                                                                            320347
                                                                          Attorney Number: (if applicable) _________________

           Address: 201 South Highland Avenue, Suite 201                            (412) 545-3015
                                                                         Telephone: __________________________________
            Pittsburgh, PA 15206
           ______________________________________                                jward@fentersward.com
                                                                          Email: ______________________________________




        Rev. 7/2018
